   Case 1:20-cv-00368-SPB-RAL Document 25 Filed 07/27/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY DEFRANCO,                             )
                                              )
                       Plaintiff,             )
                                              )       Civil Action No. 20-368 Erie
               v.                             )
                                              )
OFC. ASHLEY MILLER, et al.,                   )
                                              )
                       Defendants.            )


                                    MEMORANDUM ORDER

       Plaintiff Anthony DeFranco, an inmate at SCI-Albion, commenced this prisoner civil

action on December 28, 2020, with the lodging of his complaint against Officer Ashley Miller

and Sergeant Matthew Putnam. The matter was subsequently referred to United States

Magistrate Judge Richard A. Lanzillo for pretrial proceedings in accordance with the Magistrate

Judges Act, 28 U.S.C. §636(b)(1), and Local Civil Rule 72. After Plaintiff paid the requisite

filing fee, his complaint was filed of record on January 25, 2021. ECF No. 5. In his pleading,

Plaintiff alleges that the Defendants violated his rights to due process and retaliated against him

because of his attempts to file grievances.

       On June 24, 2021, Plaintiff filed a motion for a temporary restraining order or

preliminary injunction. ECF No. 19. In support of his motion Plaintiff alleges an ongoing

campaign of harassment by various prison officials. This allegedly includes an attempt by

Officer Martin to induce another inmate to assault Plaintiff and the use “vicious and threatening

words” by Officers Miko and Martin (including calling Plaintiff a “snitch”). Id. at ¶¶3-6.

Plaintiff supplemented his motion on June 28, 2021, alleging additional acts of retaliation and

harassment. ECF No. 20. Defendants filed their response the following day. ECF No. 21.



                                                  1
   Case 1:20-cv-00368-SPB-RAL Document 25 Filed 07/27/21 Page 2 of 4




       On July 1, 2021, Magistrate Judge Lanzillo issued his Report and Recommendation that

Plaintiff’s motion for a temporary restraining order or preliminary injunction be denied

(“R&R”). ECF No. 22. Judge Lanzillo observed that

               “[A]n essential prerequisite to the grant of a preliminary injunction [or
       temporary restraining order] is a showing by the movant of irreparable injury
       pendente lite if the relief is not granted." [ ] United States v. Pennsylvania, 533 F.2d
       107, 110 (3d Cir. 1976). A preliminary injunction "may not be used simply to
       eliminate a possibility of a remote future injury." Holiday Inns of Am., Inc. v. B&B
       Corp., 409 F.2d 614, 618 (3d Cir. 1969) "[T]he irreparable harm must be actual and
       imminent, not merely speculative." Williams v. Nyberg, 2021 WL 1624319 *2
       (W.D. Pa. Apr. 27, 2021). Indeed, the movant "must make a clear showing of
       immediate irreparable injury, or a presently existing actual threat; an injunction
       may (not) be used to simply eliminate the possibility of a (remote) future injury, or
       a future invasion of rights." Id. (citing McCafferty v. Wolf, 2021 WL 1340002, *
       (W.D. Pa. Apr. 9, 2021)). And an injunction cannot be issued based on past harm.
       Croft v. Donegal Twp., 2021 WL 1110567, at *9 (W.D. Pa. Mar. 23, 2021); Ali v.
       FCI Allenwood, 2017 WL 3008545, at* 2 (M.D. Pa. July 14, 2017).

               Moreover, “[t]he ‘requisite feared injury or harm must be irreparable-not
       merely serious or substantial,’ and it ‘must be of a peculiar nature, so that
       compensation in money cannot atone for it.’” ECRI v. McGraw-Hill, Inc., 809 F.3d
       223,226 (3d Cir. 1987) (quoting Glasco v. Hills, 558 F.3d 179, 181 (3d Cir. 1977)).
       To demonstrate irreparable harm, “the plaintiff must demonstrate potential harm
       which cannot be redressed by a legal or an equitable remedy following a trial. The
       preliminary injunction must be the only way of protecting the plaintiff from harm.”
       Instant Air Freight Co. v. C.F. Air Freight, Inc., 882 F.2d 797, 801 (3d Cir. 1989)
       (emphasis added). "The key word is irreparable ... the possibility that adequate
       compensatory or other corrective relief will be available at a later date, in the
       ordinary course of litigation, weighs heavily against a claim of irreparable harm."
       Sampson v. Murray, 415 U.S. 61, 90 (1974) (emphasis in original).

ECF No. 22 at 2-3 (footnote omitted) (first paragraph corrections in parentheses added).

       Turning to the substance of Plaintiff’s averments, Judge Lanzillo first concluded that

Plaintiff’s requests for injunctive relief against the Pennsylvania Department of Corrections and

co-workers of the Defendants should be denied because these entities/individuals are not parties

to this lawsuit. Id. at 3. Second, Judge Lanzillo determined, as a more general matter, that

Plaintiff had not alleged any threat of immediate, irreparable harm. Id. at 4. To the extent



                                                  2
   Case 1:20-cv-00368-SPB-RAL Document 25 Filed 07/27/21 Page 3 of 4




Plaintiff had demonstrated a threat of harm, Judge Lanzillo construed it as involving past

misconduct rather than harm of an imminent nature as would warrant injunctive relief. Id.

       Following the Magistrate Judge’s issuance of the R&R, Plaintiff filed a “supplement” in

which he asserted that Sgt. Putnam threatened to have Plaintiff transferred if he did not drop his

lawsuit. ECF No. 23. Subsequently, on July 16, 2021, Plaintiff filed objections to the R&R.

ECF No. 24. In his objections, Plaintiff maintains that Judge Lanzillo improperly focused on the

events of June 11, 2021 and overlooked all of his other allegations of retaliation and harassment.

Insisting that he has shown a likelihood of irreparable harm, Plaintiff requests that this Court

issue a preliminary injunction that would: (i) require the Defendants, the Department of

Corrections, and SCI Albion to remove the offending corrections officers and “assign trained

guards to work the second shift of [the] mental health unit[,]” ECF No. 24 at 3; (ii) “enjoin the

Defendants and Department of Corrections from moving and/or transferring Plaintiff unless they

first produce evidence based, proven penological reasons to do so.” Id.

       Having fully considered Plaintiff’s motion, supplements, and objections, the Court finds

no grounds to support the requested injunctive relief. Plaintiff’s two primary concerns – having

been labelled a “snitch” and having been threatened with a transfer to a different institution – do

not establish a likelihood that he will suffer immediate, irreparable harm if relief is not granted.

See, e.g., Doe v. United States, No. 1:19-CV-1673, 2020 WL 307805, at *3 (M.D. Pa. Jan. 21,

2020) (denying preliminary injunctive relief because “Plaintiff's assertion that he is in danger

based upon rumors that he is a “sex offender and rat” is simply too speculative to demonstrate

that he is likely to suffer irreparable harm absent the relief he seeks”) (citing cases); Johnson v.

Ogershok, No. 4:CV-02-1525, 2003 WL 24221182, at *4 (M.D. Pa. May 19, 2003) (corrections

official’s alleged threat to transfer inmate did not demonstrate a likelihood of imminent or



                                                  3
   Case 1:20-cv-00368-SPB-RAL Document 25 Filed 07/27/21 Page 4 of 4




irreparable harm, as inmates have no constitutional right to be housed in any particular

institution). Moreover, even if Plaintiff had shown a likelihood of imminent and irreparable

harm, it is not this Court’s prerogative to dictate the personnel and/or housing decisions of the

Pennsylvania Department of Corrections. Accordingly, this Court cannot grant Plaintiff the form

of equitable relief he is seeking. For these reasons, after de novo review of the complaint and

documents in the case, together with the Magistrate Judge’s Report and Recommendation

Plaintiff’s various supplements, and his objections to the R&R, the following order is entered:


       NOW, this ____ day of July, 2021, IT IS HEREBY ORDERED that Plaintiff’s motion

for a temporary restraining order or preliminary injunction, ECF No. [19], shall be, and hereby

is, DENIED. The Report and Recommendation of Magistrate Judge Lanzillo, dated July 1,

2021, ECF No. [22], is adopted as the opinion of this Court, and Plaintiff’s objections thereto,

ECF No. [24], are OVERRULED.




                                                      _____________________________
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge
cm:    Anthony DeFranco
       CZ-3518
       SCI-Albion
       10745 Route 18
       Albion, PA 16475-0004
       (via U.S. Mail)

       Phillip E. Raymond, Esq.
       Office of the Attorney General
       1251 Waterfront Place
       Mezzanine Level
       Pittsburgh, PA 15222
       (via CM/ECF)

       The Honorable Richard A. Lanzillo (via CM/ECF)

                                                 4
